651 N.W.2d 195 (2002)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Michael Brandon SCHERF, Defendant-Appellee.
Docket No. 234661.
Court of Appeals of Michigan.
June 18, 2002.
Jennifer M. Granholm, Attorney General, Thomas L. Casey, Solicitor General, Larry J. Burdick, Prosecuting Attorney, and Roy R. Kranz, Assistant Prosecuting Attorney, for the people.
Hall & Lewis, P.C. (by John W. Lewis), Mt. Pleasant, for the defendant.

ORDER
People v. Scherf, 251 Mich.App. 410, 651 N.W.2d 77. The May 21, 2002, opinion in this matter has been reviewed pursuant to MCR 7.215(1). A majority of the judges polled have determined that a special panel should not be convened to resolve any potential conflict with People v. Hill, 192 Mich.App. 54, 480 N.W.2d 594 (1991). Therefore, a special panel will not convene.
McDONALD, J., did not participate.